98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul Masaru ONO, Plaintiff-Appellant,v.C.E. FLOYD, Warden;  J. Slade;  W. Butler, Counselor N-A;Capt. Chalmers;  Groover, Counselor;  Gardiner,Unicor foreman and Unknown Staff andOfficers, Defendants-Appellees.
No. 95-17011.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Paul Masuro Ono appeals pro se the district court's summary judgment in favor of defendants in his action pursuant to  Bivens v. Six Unknown Named Federal Narcotics Agents, 403 U.S. 388 (1971).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo.   Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990).  We vacate and remand.


3
Before entering summary judgment, "[d]istrict courts are obligated to advise prisoner pro per litigants of Rule 56 requirements."   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988);   see also Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995) (per curiam).  Based on this record, it does not appear that Ono was ever warned of Rule 56's requirements.  Accordingly, we vacate the district court's summary judgment and remand with instructions to advise Ono of the requirements of Fed.R.Civ.P. 56.   See Klingele, 849 F.2d at 411-412;   see also Arreola, 65 F.3d at 802.


4
VACATED and REMANDED for further proceedings consistent with this disposition.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3